DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed March 17, 2021, which amends claims 1, 4-7, 14, and 20, cancels claim 9, and adds claims 22 and 23. Claims 1, 2, 4-8, 10-20, 22, and 23 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed March 17, 2021, caused the withdrawal of the rejection of claims 1, 2, 4-18, and 20 under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2013/0119354) in view of Park et al. (WO 2013/105747) and Matsumoto et al. (US 2012/0203010) as set forth in the Office action mailed December 18, 2020.
Applicant’s amendment of the claims, filed March 17, 2021, caused the withdrawal of the rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2013/0119354) in view of Park et al. (WO 2013/105747), Matsumoto et al. (US 2012/0203010), and Nagao et al. (US 2014/0070204) as set forth in the Office action mailed December 18, 2020.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-8, 10-20, 22, and 23 have been considered but are moot because the new ground of rejection does not rely on any 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant does not have possession of the claimed invention where “A11 to A13 are each independently selected from anthracene and a C1-C20 heterocyclic group”. Although the broad teachings allow for A11 to A13 to be these groups that specification does not further disclose, such as in the example compounds, where A11 to A13 are each independently 1-C20 heterocyclic group. The applicant has not shown possession of the more specific chooses for A11 to A13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, it is unclear what A11 to A13 is supposed to be as the claim states “A11 to A13 are each independently selected from anthracene and a C1-C20 heterocyclic group” and “when X12 is N[(L12)a12-Ar12], A11 and A13 are each independently selected from an anthracene, a pyridine, a pyrimidine, a quinoline, an isoquinoline, naphthyridine, a quinoxaline, a phthalazine, a quinazoline and a cinnoline”, and “when X12 is S or 0, A12 is an anthracene, a pyridine, a pyrimidine, a quinoline, an isoquinoline, naphthyridine, a quinoxaline, a phthalazine, a quinazoline, or a cinnoline”. The structure of A11 to A13 is unclear. The Office will interpret the claim as if A11 to A13 are each independently selected from anthracene and a C1-C20 heterocyclic group.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 10-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0235123) (hereafter “Lee”) in view of Nagao et al. (US 2014/0070204) (hereafter “Nagao”), Yu et al. (US 2012/0273764) (hereafter “Yu”), and Matsumoto et al. (US 2012/0203010) (hereafter “Matsumoto”).
Regarding claims 1, 2, 4-8, 10-20, and 23, Lee teaches an electroluminescent device comprising in order an anode, a hole injecting layer, a hole transporting layer (applicant’s emission auxiliary layer), an emission layer, an electron transporting layer, and a cathode (paragraphs [0101]-[0105]).  Lee teaches the hole transporting layer (applicant’s emission auxiliary layer) is in contact with the light emitting layer and comprises NPB (paragraph [0103]).  Lee teaches the light emitting layer can comprise 
    PNG
    media_image1.png
    184
    250
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    188
    250
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    244
    223
    media_image3.png
    Greyscale
 are a few examples as the host material and Ir(ppy)3 as a dopant (paragraphs [0026] and [0104]). Ir(ppy)3 meets applicant’s formula 401, where xc1 is 3, xc2 is 0, M is Ir, X401 is C, A401 is a benzene group, X402 and X404 are C, X403 is N, and A402 is a pyridine group).
Lee does not teach where the light emitting layer comprises a second host material and where the hole transporting layer comprises a compound that meets the applicant’s claimed invention.
Nagao teaches that one can increase the efficiency of an electroluminescent device by having two host materials in a light emitting layer, where one host is a hole transporting host material and the second host is an electron transporting host material (paragraph [0079]).  Nagao teaches that having the two different host materials increases the chances of combination leading to an increase in efficiency.  Nagao 
Yu teaches the following second materials that can be used as hole transporting host materials, 
    PNG
    media_image4.png
    194
    256
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    244
    275
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    244
    242
    media_image6.png
    Greyscale
 (paragraph [0025]). Yu teaches that the phenyl groups of the arylamine group can be unsubstituted (paragraph [0025]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the arylamine group of 
    PNG
    media_image4.png
    194
    256
    media_image4.png
    Greyscale
 with 
    PNG
    media_image7.png
    122
    129
    media_image7.png
    Greyscale
. The substitution would have been one preferred arylamine group for another. One ordinary skill in the art would expect the modified compound to act as a hole transporting host material as the other compounds of Yu. This would lead to a compound that meets applicant’s formula 346.
Matsumoto teaches carbazole compounds for use as hole transporting materials in electroluminescent devices (paragraphs [0240]-[0242]).  Matsumoto taches that when applicant’s compounds A2, A3, B7, B10, C3, C6, D3, E7, F1, F8, F11, and F31 are used instead of NPB the device has improved efficiency and a lower drive voltage (paragraphs [0187], [0249], and [0300]).
It would have been obvious to one of ordinary skill in the art at the time the invention as effectively filed to modify the host compound of Lee so the light emitting layer comprises a second host material, such as 
    PNG
    media_image4.png
    194
    256
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    244
    275
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    244
    242
    media_image6.png
    Greyscale
, or applicant’s compound 346 as taught or made obvious by Yu. The motivation as taught by Nagao would have been to improve the efficiency of the device by having a light emitting layer that comprises a hole transporting host material and an electron transporting host material.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Ma so the hole transporting material was one of the compounds taught by Matsumoto and not NPB. The motivation would have been to improve the efficiency and lower the drive voltage of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto et al. (US 2015/0194622) teaches an electroluminescent device comprising a light emitting layer composed of a host and a dopant, where the host material can be applicant compound 105 (paragraph [0274]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796